 


110 HRES 130 EH: Congratulating the National Football League champion Indianapolis Colts for winning Super Bowl XLI and for bringing the City of Indianapolis and the State of Indiana their first Lombardi Trophy.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 130 
In the House of Representatives, U. S.,

February 7, 2007
 
RESOLUTION 
Congratulating the National Football League champion Indianapolis Colts for winning Super Bowl XLI and for bringing the City of Indianapolis and the State of Indiana their first Lombardi Trophy. 
 
 
Whereas on February 4, 2007, in Miami, Florida, the Indianapolis Colts defeated the Chicago Bears by a score of 29 to 17 in Super Bowl XLI to win the National Football League (NFL) Championship; 
Whereas this is the first Super Bowl win for the Indianapolis Colts following an overall season record of 16–4 and a regular season record of 12–4; 
Whereas the Colts won their fourth American Football Conference (AFC) South Title this year and the AFC championship title with a stunning come-from-behind 38–34 victory over the New England Patriots on January 21, 2007; 
Whereas Tony Dungy, in his fifth season with the Colts, is the first African-American head coach to win the Super Bowl and is one of the most respected coaches in the league, cultivating Championship success for the team and boasting 10-plus victories and playoff appearances in his first four seasons with the Colts; 
Whereas Colts Owner and Chief Executive Officer Jim Irsay, who assumed ownership of the Colts in 1997, has helped revitalize the Colts franchise along with Colts President Bill Polian whose name is synonymous with pro football success; 
Whereas quarterback Peyton Manning, who had 25 completions for 247 yards, was selected as the Most Valuable Player (MVP) of Super Bowl XLI; and 
Whereas the entire Colts franchise has become a model of professionalism, goodwill, and community service in representing the City of Indianapolis and the State of Indiana and brings pride to Hoosiers and Colts fans everywhere: Now, therefore, be it 
 
That the House of Representatives congratulates the National Football League champion Indianapolis Colts for winning Super Bowl XLI and for bringing the City of Indianapolis and the State of Indiana their first Lombardi Trophy. 
 
Karen L. Haas,Clerk.
